judgment or order was served."). We reject this contention on the ground
                that it was not timely made. In particular, in respondent's NRCP 60(b)
                motion and in its reply, respondent argued that the six-month time frame
                was not triggered because notice of the default judgment's entry had not
                been served. Appellant did not refute this purportedly inaccurate
                argument in either its opposition to the NRCP 60(b) motion or at the
                hearing on the motion. Thus, the district court's failure to consider an
                issue that was not presented to it cannot be deemed an abuse of discretion.
                See Kahn, 108 Nev. at 513, 835 P.2d at 792. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.



                                                                                         J.
                                                          \--   Satfia




                                                                     gekga
                                                                Pickering    I
                                                                             U



                cc:   Hon. Kerry Louise Earley, District Judge
                      Robert F. Saint-Aubin, Settlement Judge
                      Kyle & Kyle
                      Wilson, Elser, Moskowitz, Edelman & Dicker, LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) 1947A